Notice of Allowance
REASONS FOR ALLOWANCE
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
2.	Claims 1-4 are allowed
	
	This application is subject to the Terminal Disclaimer of 02/23/2022 
to the issued patent US 10,958,930

Reasons for Allowance
3.	The following represents the examiner’s reasoning for allowance:
The art of reference to Wang (US 2013/0294499), Bross “High Efficiency Coding” JCTVC-11003_d0, XP0301 12373 and of Sachin Desphande et al., (US 2014/0211849) in lieu of App. No.: 13/355,472 (Id. Jie Zhao et al., (US 2013/0188882) are both overcome by claiming that after setting the index of the short- term RPS of the current picture and if the value of the short term index is not equal to zero, the application sets and decodes a reference picture according to the set RPS prediction flag inter_ref_pic_set_prediction_flag, while if the index is equal to zero, then it decodes from the slice header of the current picture the short-term RPS for the current picture. In comparison Bross in section 7.3.3.1, teaches that after setting the index value it always codes the RPS prediction flag unconditionally. In regard to Desphande the arguments raised in the remarks of 02/03/2022 are considered persuasive. 
Further search was conducted which did not produce any other qualified art relevant to the scope of the claimed matter.

Conclusion
4.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/